Orders, Supreme Court, New York County (Manuel J. Mendez, J.), entered April 10, 2013, which, inter alia, denied defendants-respondents’ motions to strike plaintiff’s demand for a jury trial, unanimously affirmed, without costs.
Plaintiff seeks money damages for the wrongful death of her decedent, and “a sum of money alone can provide full relief to [her] under the facts alleged” (see Murphy v American Home Prods. Corp., 136 AD2d 229, 232 [1st Dept 1988]; CPLR 4101 [1]). Contrary to defendants-respondents’ contention, “plaintiff’s ritualistic use in the prayer for relief of the language ‘and such other and further relief as to this court seems just and proper’, does not change the legal character of the relief demanded” (id. at 233).
Plaintiffs request for sanctions on appeal is denied. Concur— Gonzalez, EJ., Andrias, Saxe, Richter and Clark, JJ.